Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or addition be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of issue fee.

Terminal Disclaimer
The terminal disclaimer filed on 04/21/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,606,604 (U.S. Application No. 15/682,739) has been reviewed and is accepted. The terminal disclaimer has been recorded.

Authorization for this examiner’s amendment was given in a telephone interview with Samir Bhavsar, Reg. No. 41,617 on 04/21/2022.

The listing of claims below will replace all prior versions and listings of claims in the application:

Claim 1 (Currently Amended). A predictive queue control and allocation system comprising: 
	a queue comprising a first allocation of queue locations and a second allocation of queue locations, the queue configured to store a plurality of resources; and 
	a queue control server communicatively coupled to the queue, the queue control server comprising a processor configured to: 
		predict that one or more conditions indicate that a queue overflow will occur in the first allocation of queue locations before an overflow occurs, wherein predicting that the queue overflow will occur comprises: 
			determining a historical input rate for the first allocation of queue locations; 
			determining a current input rate for the first allocation of queue locations; and 
			determining that the current input rate exceeds the historical input rate for the first allocation of queue locations; 
		identify information being analyzed for an application; 
		determine a correlation between the information being analyzed for the application and resource data in the plurality of resources stored in the first allocation of queue locations; and 
		prioritize resource data stored in the first allocation of queue locations as a first resource type or a second resource type based on the correlation between the information being analyzed for the application and the resource data in the plurality of resources stored in the first allocation of queue locations, wherein the first resource type is associated with a higher priority for processing than the second resource type, wherein the processor is further configured to transfer the plurality of resources prioritized as the second resource type from the first allocation of queue locations to the second allocation of queue locations.

Claim 2 (Original). The system of Claim 1, wherein the first resource type and the second resource type are determined by an application that utilizes the plurality of resources stored in the queue.

Claim 3 (Currently Amended). The system of Claim 1, wherein in order to determine that one or more conditions indicate that a queue overflow will occur in the first allocation of queue locations, the processor is further configured to: 
	calculate an input rate of the plurality of resources being stored in the first allocation of queue locations; 
	calculate a processing rate of the plurality of resources being stored in the first allocation of queue locations; and
	determine a throughput rate based on the input rate and the processing rate.

Claim 4 (Original). The system of Claim 3, wherein the processor is further configured to prioritize the resource data stored in the first allocation of queue locations when the throughput rate is greater than a predetermined rate.

Claim 5 (Canceled)

Claim 6 (Original). The system of Claim 1, wherein the queue further comprises a backup database configured to store the plurality of resources.

Claim 7 (Original). The system of Claim 6, wherein queue control server is further configured to: 
	prioritize the plurality of resources being received by the queue according to a third resource type; 
	prioritize resource data stored in the first allocation of queue locations using the third resource type; and 
	transfer the plurality of resources prioritized as the third resource type from the first allocation of queue locations to the backup database.

Claim 8 (Currently Amended). A method for predictive queue control and allocation, comprising: 
	storing, at a queue, a plurality of resources, wherein the queue comprises a first allocation of queue locations and a second allocation of queue locations; 
	predicting that one or more conditions indicate that a queue overflow will occur in the first allocation of queue locations before an overflow occurs, wherein predicting that the queue overflow will occur comprises: 
		determining a historical input rate for the first allocation of queue locations; 
		determining a current input rate for the first allocation of queue locations; and 
		determining that the current input rate exceeds the historical input rate for the first allocation of queue locations; 
	identifying information being analyzed for an application; 
	determining a correlation between the information being analyzed for the application and resource data in the plurality of resources stored in the first allocation of queue locations; 
	prioritizing resource data stored in the first allocation of queue locations as a first resource type or a second resource type based on the correlation between the information being analyzed for the application and the resource data in the plurality of resources stored in the first allocation of queue locations, wherein the first resource type is associated with a higher priority for processing than the second resource type; and
	transferring the plurality of resources prioritized as the second resource type from the first allocation of queue locations to the second allocation of queue locations.

Claim 9 (Original). The method of Claim 8, wherein the first resource type and the second resource type are determined by an application that utilizes the plurality of resources stored in the queue.

Claim 10 (Currently Amended). The method of Claim 8, wherein determining that one or more conditions indicate that a queue overflow will occur in the first allocation of queue locations, comprises: 
	calculating an input rate of the plurality of resources being stored in the first allocation of queue locations; 
	calculating a processing rate of the plurality of resources being stored in the first allocation of queue locations; and
	determining a throughput rate based on the input rate and the processing rate.

Claim 11 (Original). The method of Claim 10, further comprising prioritizing the resource data stored in the first allocation of queue locations when the throughput rate is greater than a predetermined rate.

Claim 12 (Canceled)

Claim 13 (Original). The method of Claim 8, wherein the queue further comprises a backup database configured to store the plurality of resources.

Claim 14 (Original). The method of Claim 13, further comprising: 
	prioritizing the plurality of resources being received by the queue according to a third resource type; 
	prioritizing resource data stored in the first allocation of queue locations using the third resource type; and 
	transferring the plurality of resources prioritized by the machine learning technique as the third resource type from the first allocation of queue locations to the backup database.

Claim 15 (Currently Amended). A predictive queue control server, comprising: 
	an interface operable to: 
		monitor a plurality of resources being communicated to a queue, wherein the queue comprises a first allocation of queue locations and a second allocation of queue locations; and 
	a processor operably coupled to the interface, and configured to: 
		predict that one or more conditions indicate that a queue overflow will occur in the first allocation of queue locations before an overflow occurs, wherein predicting that the queue overflow will occur comprises: 
			determining a historical input rate for the first allocation of queue locations; 
			determining a current input rate for the first allocation of queue locations; and 
			determining that the current input rate exceeds the historical input rate for the first allocation of queue locations; 
		identify information being analyzed for an application; 
		determine a correlation between the information being analyzed for the application and resource data in the plurality of resources stored in the first allocation of queue locations; 
		prioritize resource data stored in the first allocation of queue locations as a first resource type or a second resource type based on the correlation between the information being analyzed for the application and the resource data in the plurality of resources stored in the first allocation of queue locations, wherein the first resource type is associated with a higher priority for processing than the second resource type; and
		transfer the plurality of resources prioritized as the second resource type from the first allocation of queue locations to the second allocation of queue locations.

Claim 16 (Original). The server of Claim 15, wherein the first resource type and the second resource type are determined by an application that utilizes the plurality of resources stored in the queue.

Claim 17 (Currently Amended). The server of Claim 15, wherein in order to determine that one or more conditions indicate that a queue overflow will occur in the first allocation of queue locations, the processor is further configured to: 
	calculate an input rate of the plurality of resources being stored in the first allocation of queue locations; 
	calculate a processing rate of the plurality of resources being stored in the first allocation of queue locations; and
	determine a throughput rate based on the input rate and the processing rate.

Claim 18 (Original). The server of Claim 17, wherein the processor is further configured to prioritize resource data stored in the first allocation of queue locations when the throughput rate is greater than a predetermined rate.

Claim 19 (Canceled)

Claim 20 (Original). The server of Claim 15, wherein server is further configured to: 
	prioritize the plurality of resources being received by the queue according to a third resource type; 
	prioritize resource data stored in the first allocation of queue locations using the third resource type; and 
	transfer the plurality of resources prioritized by the machine learning technique as the third resource type from the first allocation of queue locations to a backup database of the queue.

Reasons for Examiner’s Amendment
The examiner’s amendment was deemed necessary to clarify the claimed invention.

Reasons for Allowance
Claims 1-4, 6-11, 13-18, and 20 are allowable over the prior art of record because the examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior art.
Venkataramanan et al. “On Wireless Scheduling Algorithms for Minimizing the Queue-Overflow Probability” in at least the abstract disclose minimizing queue overflow probability.

Richley et al. (US 2015/0358852) in at least [0090] and [0093] disclose anticipating a queue overflow condition.

Jayaseelan (US 2016/0077565) in at least [0023] discloses predicting overflow conditions in queues.

Bernal et al. (US 2015/0312529) in at least [0003] disclose anticipating queue overflow.

Ye et al. (US 2014/0164640) in at least [0114] disclose determining an expected queue overflow.

Tong et al. (US 2013/0028092) in at least [0046] disclose predicting a potential queue overflow.

Monzawa (US 2010/0091785) in at least [0038] discloses judging that a queue is likely to overflow.

Premkumar et al. (US 2009/0217030) in at least [0034] disclose projecting a queue buffer overflow.

Woloszynski et al. (US 2008/0144633) in at least [0005] disclose anticipating and avoiding queue overflows.

Matoba (US 2008/0101406) in at least [0142] and [0151] discloses predicting a queue overflow.

Ikawa et al. (US 2006/0193282) in at least [0219] disclose anticipating that a queue may overflow.

Jorgenson (US 2003/0105805) in at least [0151] discloses anticipating a queue overflow.

Hadi Salim et al. (US 6,535,482) in at least col. 3, ll. 28-29 disclose predict and prevent queue overflow.

McCrosky et al. (US 6,741,552) in at least col. 15, ll. 1-4 disclose anticipating queue overflow.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Lee whose telephone number is (571)270-3369.  The examiner can normally be reached on M-TH 8AM-5PM.
	If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, Chat Do, can be reached at the following telephone number: (571) 272-3721. 
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/Adam Lee/Primary Examiner, Art Unit 2193                                                                                                                                                                                            April 26, 2022